Exhibit 10.96
 
 


EXTENSION AGREEMENT
 
THIS EXTENSION AGREEMENT ("Agreement") is effective as of on the 29th day of
August, 2017 ("Effective Date"), by and between OrangeHook, Inc., a Minnesota
corporation, Donald M. Miller, an individual residing in the State of Florida,
Whitney E. Peyton, an individual residing in the State of Montana, Murray R.
Klane, an individual residing in the State of Minnesota, Jeffrey Hattara, an
individual residing in the State of Minnesota, James L. Mandel, an individual
residing in the State of Minnesota, and MEZ Capital, LLC, a Minnesota limited
liability company (hereinafter from time to time referred to collectively as the
"Parties").


FACTUAL RECITALS


A.
Identification of the Parties and Related Entities.



1.
OrangeHook, Inc. ("OrangeHook") is a Minnesota corporation with its registered
office located in Wayzata, Minnesota.



2.
Whitney E. Peyton ("Peyton") is an individual residing in the State of Montana.



3.
Murray R. Klane ("Klane") is an individual residing in the State of Minnesota.



4.
Jeffrey Hattara ("Hattara") is an individual residing in the State of Minnesota.



5.
James L. Mandel ("Mandel") is an individual residing in the State of Minnesota.



6.
Donald M. Miller ("Miller") is an individual residing in the State of Florida.



7.
MEZ Capital, LLC ("MEZ Capital") is a Minnesota limited liability company with
its registered office located in Edina, Minnesota.



B.
Identification of the Two Loan Debts.



1.
$250,000 Loan.



(a)
By way of a written Commercial Promissory Note dated July 7, 2017 ("$250,000
Note"), OrangeHook, as borrower, entered into a loan with MEZ Capital in the
amount of $250,000 ("$250,000 Loan").



(b)
OrangeHook's payment and performance of the $250,000 Note's terms were
guaranteed by
 

(c)
four separate written Guarantees executed by Peyton, Klane, Hattara, and Mandel
(hereinafter collectively referred to as the "$250,000 Guarantors"). The four
written Guarantees and the $250,000 Note shall hereinafter be referred to as the
"$250,000 Loan Documents."

 
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
 


(d)
As of the Effective Date, the amount owed with respect to the $250,000 Loan is
$278,250 ("$250,000 Loan Amount"), which is comprised of $250,000 in unpaid
principal, $15,000 in accrued interest, and a $13,250 in extension fee.



2.
$1,000,000 Loan.



(a)
By way of a Commercial Promissory Note, dated July 31, 2017 ("$1,000,000 Note")
OrangeHook, as borrower, entered into a loan with MEZ Capital, as lender, in the
amount of $1,000,000 ("$1,000,000 Loan").



(b)
OrangeHook's payment and performance of the terms of the $1,000,000 Note was
guaranteed by five separate written guarantees ("$1,000,000 Guarantees")
executed by Miller, Peyton, Klane, Hattara, and Mandel (hereinafter collectively
referred to as the "$1,000,000 Guarantors"). The $250,000 Guarantors and the
$1,000,000 Guarantors are collectively defined as "Guarantors." OrangeHook,
along with each of the Guarantors, provided a confession of judgment in the face
amount of $1,230,000 plus other amounts stated therein (collectively,
"Confessions of Judgment").



(c)
The $1,000,000 Note, the $1,000,000 Guarantees, and the Confessions of Judgement
are hereinafter referred to collectively as the "$1,000,000 Loan Documents."



(d)
As of the Effective Date, the amount owed with respect to the $1,000,000 Loan is
$1,144,500 ("$1,000,000 Loan Amount"), which is comprised of $1,000,000 in
unpaid principal, $90,000 in accrued interest and a $54,500 extension fee.



AGREEMENT


NOW, THEREFORE, in mutual consideration, the sufficiency of which is hereby
acknowledged, the Parties agree and consent as follows:


1.
Adoption and Acknowledgement of Recited Facts, Consideration, Debt Amounts, and
Documents.



(a)
Adoption of Recited Facts.  The Parties represent and agree that the facts as
recited above are all true and correct and are hereby adopted verbatim for
purposes of this Agreement.

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 


(b)
Acknowledgment of Sufficient Mutual Consideration.  The sufficiency of
consideration includes, without limitation that MEZ Capital entered into this
Agreement in reliance of the state of warranties, representations, payments, and
additional terms to be provided by (a) OrangeHook and the $250,000 Guarantors;
and (b) OrangeHook and the $1,000,000 Guarantors.



(c)
Acknowledgment of the Loan Amounts.  The Parties acknowledge that all of the
above-stated monetary items concerning the $250,000 Loan Amount and the
$1,000,000 Loan Amount (collectively referred to as the "OrangeHook Debt
Amounts") are true and accurate as of the Effective Date.



(d)
Acknowledgment and Reaffirmation of Documents.  The Parties acknowledge and
reaffirm the legal validity of the above $250,000 Loan Documents and the
$1,000,000 Loan Documents (collectively referred to as the "OrangeHook Debt
Documents"), both presently and throughout the duration of this Agreement and
further acknowledge and agree that OrangeHook and the Guarantors, have no
defenses to MEZ Capital's enforcement of the OrangeHook Debt Documents.



(e)
Without limiting its other acknowledgments and reaffirmations hereunder,
OrangeHook hereby specifically reaffirms the legal validity of its obligations
under the confession of judgment it executed and delivered in favor of MEZ
Capital with respect to the $1,000,000 Loan.



(f)
Without limiting his other acknowledgments and reaffirmations hereunder, Miller
hereby specifically reaffirms the legal validity of his obligations under the
confession of judgment he executed and delivered in favor of MEZ Capital with
respect to the $1,000,000 Loan.



(g)
Without limiting his other acknowledgments and reaffirmations hereunder, Peyton
hereby specifically reaffirms the legal validity of his obligations under the
confession of judgment he executed and delivered in favor of MEZ Capital with
respect to the $1,000,000 Loan.



(h)
Without limiting his other acknowledgments and reaffirmations hereunder, Klane
hereby specifically reaffirms the legal validity of his obligations under the
confession of judgment he executed and delivered in favor of MEZ Capital with
respect to the $1,000,000 Loan.



(i)
Without limiting his other acknowledgments and reaffirmations hereunder, Hattara
hereby specifically reaffirms the legal validity of his obligations under the
confession of judgment he executed and delivered in favor of MEZ Capital with
respect to the $1,000,000 Loan.



(j)
Without limiting his other acknowledgments and reaffirmations hereunder, Mandel
hereby specifically reaffirms the legal validity of his obligations under the
confession of judgment he executed and delivered in favor of MEZ Capital with
respect to the $1,000,000 Loan.

 
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 


2.
Duration of the Term of Agreement.



(a)   Term of Agreement. This Agreement has a term commencing on the date hereof
and continuing until October 30, 2017, unless its existence is earlier
terminated upon the occurrence of any of the following events of termination:


i.
Upon such date of termination mutually agreed upon in a writing signed by and
between all the Parties; or



ii.
At the option of MEZ Capital upon a breach of the terms of this Agreement by
OrangeHook or by one or more of the Guarantors; or



iii.
Upon full payment of all the OrangeHook Debt Amounts.



(b)   Effect of Termination.  On October 30, 2017, or such earlier date as
specified in section 2(a) above, the then outstanding balances of each of the
OrangeHook Debt Amounts inclusive of all then accrued interest, as well as all
costs of collection (including without limitation attorneys' fees) that were
incurred after the Effective Date, shall become immediately due and payable to
MEZ Capital.


3.
Payment Terms for OrangeHook and the Guarantors.  The following are the
extension terms concerning the payments to be made on behalf of OrangeHook and
the respective Guarantors on the $250,000 Loan and the $1,000,000 Loan.



(a)
Payment on the $250,000 Loan.  OrangeHook and the $250,000 Guarantors shall pay
the $250,000 Loan as follows:



Payment Amount
Due Date
$278,250
October 1, 2017



To be timely, the above payment must be received by, and be in the physical
possession of MEZ Capital no later than the time and date so specified for such
payment.


If the above payment is not timely received by MEZ Capital, then MEZ Capital at
its option may terminate this Agreement.


(b)
Payment on the $1,000,000 Loan.  OrangeHook and the $1,000,000 Guarantors shall
pay the $1,000,000 Loan as follows:

 
 
 
 
 
 
- 4 -

--------------------------------------------------------------------------------


 
 

 
Payment Amounts
Due Dates
$90,000
October 1, 2017
$1,054,500
October 30, 2017



To be timely, the above payments must be received by, and be in the physical
possession of MEZ Capital no later than the time and date so specified for such
payments.


If the above payments are not timely received by MEZ Capital, then MEZ Capital
at its option may terminate this Agreement.
4.
Termination of this Agreement.  Provided a default does not occur hereunder,
during the term of this Agreement, MEZ Capital agrees not to take any action not
set forth in this Agreement to enforce its rights under the OrangeHook Debt
Documents, or to otherwise seek to collect the OrangeHook Debt Amounts except as
provided hereunder.  Upon termination of this Agreement, on October 30, 2017 or
earlier as provided above, MEZ Capital shall be entitled to exercise all of its
rights and remedies under the OrangeHook Debt Documents. 



5.
Specific Representations and Warranties.  In entering into this Agreement,
OrangeHook and the respective Guarantors concerning the two loans referenced
hereunder, each for themselves make the following specific representations and
warranties to and in favor of MEZ Capital for the specific purpose and intent of
inducing MEZ Capital to enter into this Agreement in reliance thereon:



(a)
That it/he is free and fully authorized to enter into this Agreement;



(b)
That it/he has not taken any action, and will not voluntarily take any action
during the duration of this Agreement, that will directly or indirectly, prevent
the full and timely performance of its/his obligations under this Agreement.



(c)
That it/he has not received notification of, and otherwise are not aware of, any
claims not identified in this Agreement or in the public record by third-parties
on or regarding all the payments, the $250,000 Loan Documents and the $1,000,000
Loan Documents as set forth and defined in this Agreement; and



(d)
OrangeHook specifically represents and warrants that it currently has good
corporate standing with the applicable governing authorities and that all
required corporate authority actions were taken to approve and authorize the
entity to enter into this Agreement and to have this Agreement executed and its
terms fully implemented and honored by its designated officers, representatives,
and agents.



6.
General Provisions.



(a)
OrangeHook and the respective Guarantors represent and warrant that no other
person or entity has, or has had, any interest in the payments and security
afforded as specified in this Agreement; that it/he/she has the sole right and
exclusive authority to execute this Agreement and/or to convey or receive any
sums, interests, entitlements and/or rights specified in it; and that it/he/she
has not sold, assigned, transferred, conveyed or otherwise disposed of any sums,
interests, rights, entitlements and/or rights referred to in this Agreement.

 
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 


(b)
OrangeHook and the respective Guarantors each understand and agree that no
failure or delay on the part of the others in exercising any right, power,
privilege and/or remedy hereunder and no course of dealing between the Parties
hereto shall operate as a waiver of such rights, powers, privileges and remedies
after termination of this Agreement. No single or partial exercise of any right,
power, privilege, or remedy by any Party hereunder shall preclude any other or
further exercise by it of any right, power, privilege, or remedy.



(c)
OrangeHook and the respective Guarantors each understand and agree that the
applicable law for the construction and enforcement of this Agreement shall be
the State of Minnesota. This Agreement shall be construed without regard to the
Party or Parties responsible for its preparation, and will be deemed as prepared
jointly by all the  Parties hereto.  In resolving any ambiguity or uncertainty
relating to the document, the Parties agree that no consideration or weight
shall be given to the identity of the Party drafting the Agreement.



(d)
OrangeHook and the respective Guarantors agree that they have read this
Agreement, that they fully understand their rights, privileges and duties
thereunder and that they enter into it freely and voluntarily and in making this
Agreement they are  each relying upon their own independent judgment, having had
the opportunity to retain legal counsel to advise them in this matter, and they
are not relying upon any representations or statements made by any other party
or by any other person; and that they knowingly and with due and proper
authorization agree to all of the terms and provisions of this Agreement.



(e)
OrangeHook and the respective Guarantors each understand and agree that the
paragraphs and provisions contained in this Agreement are deemed to be
independent, and if a provision or a portion of this Agreement is held invalid
by a Court of competent jurisdiction, then the remaining provisions, and
paragraphs contained therein, shall be enforced according to their terms.



(f)
OrangeHook and the respective Guarantors each understand and agree that this
Agreement contains the entire agreement and understanding with regard to the
matters set forth in it and shall be binding upon and inure to the benefit of
MEZ Capital and their successors, assigns, representatives, agents, executors,
administrators, personal representatives, trustees and beneficiaries. OrangeHook
and the respective Guarantors further understand and agree that this Agreement
supersedes any prior oral or written agreements between the Parties, as well as
the OrangeHook Debt Agreements until the Agreement terminates, and that there
have been no verbal understandings or agreements which would in any way change
the terms, covenants and conditions herein set forth; provided further and
notwithstanding anything to the contrary herein, the previous written Agreement,
dated September 8, 2017 between the Parties, as well as the related Secretary's
Certificate, are superseded in all respects by this Agreement and shall be of no
further effect whatsoever. OrangeHook and the respective Guarantors understand
and agree that no modification of this Agreement, and no waiver of the terms and
conditions contained herein, shall be effective unless it is in writing and duly
executed by all of the Parties. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. This Agreement may be
executed by facsimile or electronic signatures.
 

 
 
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
 
(g)   Any written communications and notices required by, permitted by or
regarding this Agreement shall be deemed made when in writing, and mailed in
accordance with the terms and to the addresses set forth in the OrangeHook Loan
Documents. All such notices and communications shall be effective when delivered
in person or transmitted by facsimile or upon receipt after dispatch by
certified or registered first class mail, postage prepaid, return receipt
requested, to the party to whom the same is so given or made.


IN WITNESS WHEREOF, OrangeHook, the Guarantors, and MEZ Capital have executed
this Agreement on the above Effective Date.




 ORANGEHOOK, INC.
 
 
 
/s/ James L. Mandel                                                   
      James L. Mandel, CEO
 
 
STATE OF MINNESOTA   )
                                                 ) ss.
COUNTY OF HENNEPIN    )


On this 15th day of September 2017, James L. Mandel appeared before me known to
me to be the CEO of OrangeHook, Inc., the Minnesota corporation described in the
foregoing Agreement, and who acknowledged that he executed the same on behalf of
OrangeHook, Inc. as its own free act and deed as a duly authorized
representative thereof.
 


 _________________________________
Notary Public
 
 
[Signature Pages Continue]
 
 
 
 
- 7 -

--------------------------------------------------------------------------------



 
 

 




 MEZ CAPITAL, LLC
 
 
 
 
/s/ Richard L. Morris                                                       
      Richard L. Morris, Manager
 
 
STATE OF MINNESOTA   )
                                               ) ss.
COUNTY OF HENNEPIN   )
 


On this ____ day of September 2017, Richard L. Morris appeared before me known
to me to be the Manager of MEZ Capital, LLC, the limited liability company
described in the foregoing Agreement, and who acknowledged that he executed the
same on behalf of MEZ Capital, LLC as its own free act and deed as a duly
authorized representative thereof.




_________________________________
Notary Public





 








[Signature Pages Continue]














- 8 -

--------------------------------------------------------------------------------



 
 
STATE OF MONTANA   )
                                              ) ss.
COUNTY OF MADISON )
 
 
 
 
 
/s/ Whitney E. Peyton                                                           
       Whitney E. Peyton
 
 
 
On this 15th day of September 2017, Whitney E. Peyton appeared before me known
to me to be the person described in the foregoing Agreement, and who
acknowledged that he executed the same as his own free act and deed.




_________________________________
Notary Public
















[Signature Pages Continue]


















- 9 -

--------------------------------------------------------------------------------

 
 
 
STATE OF MINNESOTA   )
                                                 ) ss.
COUNTY OF HENNEPIN    )
 
/s/  Murray R. Klane                                              
      Murray R. Klane
On this 15th day of September 2017, Murray R. Klane appeared before me known to
me to be the person described in the foregoing Agreement, and who acknowledged
that he executed the same as his own free act and deed.




_________________________________
Notary Public














[Signature Pages Continue]
 








- 10 -

--------------------------------------------------------------------------------











STATE OF MINNESOTA )
                                                ) ss.
 COUNTY OF HENNEPIN  )
 
 
 




 /s/ Jeffrey Hattara                                                           
                      Jeffrey Hattara 
        




 On this 15th day of September 2017, Jeffrey Hattara appeared before me known to
me to be the person described in the foregoing Agreement, and who acknowledged
that he executed the same as his own free act and deed.
 
 




_________________________________
Notary Public










[Signature Pages Continue]
















- 11 -

--------------------------------------------------------------------------------









 STATE OF MINNESOTA )
                                                ) ss.
COUNTY OF HENNEPIN   )










/s/ James L. Mandel                                                          
     James L. Mandel
   



 On this 15th day of September 2017, James L. Mandel appeared before me known to
me to be the person described in the foregoing Agreement, and who acknowledged
that he executed the same as his own free act and deed.




_________________________________
Notary Public
 
 
 
 
 
 
 
 
 
 
 
 


- 12 -

--------------------------------------------------------------------------------



 
STATE OF FLORIDA      )
                                             ) ss.
COUNTY OF COLLIER    )


 
 
 
/s/ Donald M. Miller                                                   
      Donald M. Miller




 On this 15th day of _September 2017, Donald M. Miller appeared before me known
to me to be the person described in the foregoing Agreement, and who
acknowledged that he executed the same as his own free act and deed.




 
_________________________________
Notary Public






































- 13 -